UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7106



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HAROLD GREEN MCKINNON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CR-91-56-BR, CA-99-462-5-BR)


Submitted:   July 31, 2001                 Decided:   August 10, 2001


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold Green McKinnon, Appellant Pro Se. Fenita Morris Shepard,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harold Green McKinnon seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000) and his motion for reconsideration.    We have reviewed

the record and the district court’s opinion and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal substantially on the reasoning of the district

court.*    United States v. McKinnon, Nos. CR-91-56-BR; CA-99-462-5-

BR (E.D.N.C. June 12 & July 10, 2001).    We grant McKinnon’s motion

to supplement the record.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




     *
       We recently held in United States v. Sanders, 247 F.3d 139
(4th Cir. 2001), that the new rule announced in Apprendi v. New
Jersey, 530 U.S. 466 (2000), is not retroactively applicable to
cases on collateral review.    Accordingly, Appellant’s Apprendi
claim is not cognizable.


                                  2